REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/12/2022.

Terminal Disclaimer
The terminal disclaimer filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11092772 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art is US 20160349519 of Yang et al.

Regarding Claim 1, Yang teaches a head-mounted display apparatus, comprising a headband module and a head-mounted display module connected with the headband module, wherein the head-mounted display module comprises a head-mounted display housing, and an optical module disposed within the head-mounted display housing, is characterized in that the headband module comprises a connecting structure connected with the head-mounted display housing so as to adjust a wearing angle of the head-mounted display module; the optical module comprises a module housing, a left lens barrel mechanism, a right lens barrel mechanism, a left sight distance adjusting mechanism, a right sight distance adjusting mechanism, a left pupillary distance adjusting mechanism and a right pupillary distance adjusting mechanism which are arranged in the module housing; the left lens barrel mechanism comprises a left lens barrel assembly and a left display screen assembly sleeved behind the left lens barrel assembly, wherein the left display screen assembly comprises a left display screen and a left screen bracket for mounting the left display screen; the right lens barrel mechanism comprises a right lens barrel assembly and a right display screen assembly sleeved behind the right lens barrel assembly, wherein the right display screen assembly comprises a right display screen and a right screen bracket for mounting the right display screen; the left sight distance adjusting mechanism is arranged inside the module housing and connected with the left display screen assembly for adjusting the distance between the left display screen and the left lens barrel assembly; the right sight distance adjusting mechanism is arranged inside the module housing and connected with the right display screen assembly for adjusting the distance between the right display screen and the right lens barrel assembly; the left pupillary distance adjusting mechanism is connected with the left lens barrel mechanism for driving the left lens barrel mechanism to move left and right; the right pupillary distance adjusting mechanism is connected with the right lens barrel mechanism for driving the right lens barrel mechanism to move left and right.

But Yang does not teach wherein the left/right sight distance adjustment mechanism comprises a left/right adjustment button, a left/right driven synchronous gear, a first left/right synchronous screw, a second left/right synchronous screw, a third left/right synchronous screw, a left/right tension wheel, a left/right synchronous belt and a left/right sight distance pushing bracket, and related structure configurations as claimed. 

The prior art taken either singly or in combination fails to anticipate or fairly suggest a head-mounted display apparatus further comprising:
wherein the left/right sight distance adjustment mechanism comprises a left/right adjustment button, a left/right driven synchronous gear, a first left/right synchronous screw, a second left/right synchronous screw, a third left/right synchronous screw, a left/right tension wheel, a left/right synchronous belt and a left/right sight distance pushing bracket, and related structure configurations,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-10 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872